



109 HR 4776 IH: To amend title 28, United States Code, with respect to


U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4776

		IN THE HOUSE OF REPRESENTATIVES

		

			February 16, 2006

			Mr. Sodrel (for

			 himself, Mr. Burton of Indiana,

			 Mr. Buyer,

			 Mr. Hostettler,

			 Mr. Souder,

			 Mr. Pence,

			 Mr. McHenry,

			 Mr. Barrett of South Carolina,

			 Mr. King of Iowa,

			 Mr. Goode,

			 Mr. Weldon of Florida,

			 Mr. Feeney,

			 Mr. Garrett of New Jersey,

			 Mr. Issa, Mr. Jindal, Mr. Kuhl

			 of New York, Mr. Akin,

			 Mrs. Myrick,

			 Mr. Shadegg,

			 Mrs. Musgrave,

			 Mr. Pitts,

			 Mr. Poe, Mr. Culberson, Mr.

			 Hensarling, Ms. Foxx,

			 Mr. Conaway,

			 Mr. Gohmert,

			 Mr. Cole of Oklahoma,

			 Mr. Hayworth,

			 Mr. Fortenberry,

			 Mrs. Schmidt,

			 Mrs. Drake,

			 Mr. Lewis of Kentucky, and

			 Mr. Paul) introduced the following

			 bill; which was referred to the Committee

			 on the Judiciary

		

		A BILL

		To amend title 28, United States Code, with respect to

		  the jurisdiction of Federal courts over certain cases and controversies

		  involving the content of speech occurring during sessions of State legislative

		  bodies, and for other purposes.

	

	

		1.Limitation on

			 jurisdiction

			(a)In

			 generalChapter 99 of title 28, United States Code, is amended by

			 adding at the end the following:

				

					1632.Limitation on

				jurisdictionNo court created

				by Act of Congress shall have any jurisdiction, and the Supreme Court shall

				have no appellate jurisdiction, to hear or decide any question pertaining to

				the interpretation or the validity, under the Constitution, of the content of

				speech of any member of a State legislative body or any individual invited by a

				State legislative body to speak before that body, when such speech occurs

				during the legislative session of that

				body.

					.

			(b)Clerical

			 amendmentThe table of sections at the beginning of chapter 99 of

			 title 28, United States Code, is amended by adding at the end the following new

			 item:

				

					

						1632. Limitation on

				jurisdiction.

					

					.

			2.Qualified

			 immunityAny person who is a

			 member of a State legislative body, or who is invited by a State legislative

			 body to speak before that body, other than as a witness, shall be immune from

			 suit in any Federal court, and shall not be held liable under any law of the

			 United States, on account of the content of speech occurring during the

			 legislative session of that body, unless such speech constitutes treason,

			 breach of peace, or an admission of guilt of a crime.

		3.Use of Federal

			 fundsNo Federal funds shall

			 be used for the purpose of enforcing any court order relating to the content of

			 speech occurring during the legislative session of a State legislative body,

			 unless such speech constitutes treason, breach of peace, or an admission of

			 guilt of a crime.

		4.Prohibition of

			 finesNo Federal court shall

			 impose a fine on any State, State legislative body, member of a State

			 legislative body, or individual invited by a State legislative body to speak

			 before that body, other than as a witness, on account of the content of speech

			 occurring during the legislative session of that body, unless such speech

			 constitutes treason, breach of peace, or an admission of guilt of a

			 crime.

		5.Limitation on

			 statutory constructionNo

			 provision of this Act, including any amendment made by this Act, shall be

			 construed—

			(1)to supersede any

			 State law or any rule of a State legislative body; or

			(2)to limit the

			 protections provided by any other provision of this Act.

			6.SeverabilityIf any provision of this Act (including any

			 amendment made by this Act), or any application thereof, is found

			 unconstitutional, that finding shall not affect any provision or application of

			 the Act not so adjudicated.

		

